DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Response to Amendment
As directed by the amendment: claims 16, 22-25 and 33-37 have been amended and claims 18 and 21 have been cancelled.  Therefore, claims 16-17, 19-20, 22-26 and 31-37 are pending examination.
The amendment is sufficient in overcoming the grounds of rejection under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 102 (a)(1) and under 35 USC 103.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 19 is objected to because of the following informalities:  “said pulse duration” should be “a pulse duration.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a suction device that absorbs dusts, which result from the laser processing" in claim 26.
Regarding the limitation in question, the recited “device” is determined to be a generic placeholder.  Further, the generic placeholder is modified by functional language “that absorbs dust, which result from the laser processing”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (i.e., the term “suction” does provide sufficient structure to the claim element).  A review of the instant specification provides a discussion of the recited “suction device”.  Specifically, paragraph [0089] of the published specification states “[t]he suction device can be formed, for example, by a suctioning tube or a suction box surrounding the projected laser light”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17, 19-20, 22-24, and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schillinger et al. (U.S. Publication 2014/0199519).
Regarding claim 16, Schillinger teaches a method for processing (para. 0002; “The disclosure relates generally to a method for the laser-based machining of preferably sheet-like substrates and to a corresponding device and to the use of methods and devices for separating sheet-like substrates, such as for example semiconductor wafers, glass elements, . . . (in particular of brittle materials) into multiple parts (individually separating the wafers or glass elements). As further described in detail below, work is in this case performed using lasers, generally pulsed lasers, with a wavelength to which the materials are substantially transparent.”) of metal-ceramic substrates (para. 0026; “The material can be glass, sapphire, a semiconductor wafer, or the like”) (para. 0066; “the methods or devices described above can be used for separating substrates of glass, in particular…sapphire…separating coated substrates, in particular metal-coated sapphire wafers…”) [Sapphire is Al2O3 and corresponds to the same material disclosed in paragraph 0014 of the instant application], comprising: 
generating a laser scribing line as a predetermined breaking line in a metal-ceramic substrate (metal-coated sapphire) using a laser beam (para. 0009; “a method that includes focusing a pulsed laser beam into a laser beam focal line, viewed along the beam propagation direction, the laser beam focal line having a length in a range of between 0.1 mm and 100 mm, and directing the laser beam focal line into a material at an angle of incidence to a surface of the material, the laser beam focal line generating an induced absorption within the material, the induced absorption producing a material modification along the laser beam focal line within the material.”) (para. 0078; “according to the invention, the formation of the cut takes place without significant particle formation, without significant melt edges, with minimal crack formation at the edge, without any significant cutting gap (consequently without loss of material of the substrate) and with straight cut edges. The formation of the cut may in this case be set either perpendicularly (seen in relation to the plane of the substrate) or at an angle .beta. desired by the user in relation to the normal to the substrate.”) (See Fig. 2, for instance) (See also paragraphs 0043-0045 for the formation of the separating line); or 
at least partially cutting through the metal-ceramic substrate using a laser beam, the metal-ceramic substrate comprising a ceramic material with at least one metalized surface; 
wherein the processing is carried out using a p-sec IR-laser (Para. 0026; “The laser beam can have an average laser energy measured at the material less than about 400 µJ, such as less than about 250 µJ. The pulse duration can be in a range of between greater than about 10 picoseconds and less than about 100 picoseconds, or less than 10 picoseconds. The pulse repetition frequency can be in a range of between 10 kHz and 1000 kHz, such as in a range of between 10 kHz and 100 kHz, or less than 10 kHz.” and “The pulsed laser beam can have a wavelength selected such that the material is substantially transparent at this wavelength. The wavelength can be less than about 1.8 µm.”) (Para. 0057; “for semiconductor substrates (1) that are transparent in the infrared wavelength range, preferably an Er:YAG laser with a wavelength λ of between 1.5 µm and 1.8 µm.”) and when generating the said laser scribing line as the predetermined breaking line or when cutting through, process conditions of the laser are chosen, including the laser has a power of 20 to 400 W, such that the amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material [The instant application, in paragraph 0034, states that “more preferably” the pulse duration is chosen to be “1 to 30 ps.”  The instant application further explains that “with the selected pulse duration, it is possible to guide the laser process so that essentially no melting phases arise.” Paragraph 0071 of the instant application states that “preferably a pulse duration of the laser is used, which is selected so that essentially no melting phases of the ceramic material are formed during lasering.”] (Here, the “process conditions” are taken to refer, as directed by the instant application, to the pulse duration of the laser and the power of the laser) (Schillinger teaches, in paragraph 0026, the “pulse duration can be in a range of between greater than about 10 picoseconds and less than about 100 picoseconds, or less than 10 picoseconds.” Schillinger also teaches, in paragraph 0056, that “the laser (3) is operated as a single-pulse laser or as a burst-pulse laser, and/or in that the average laser power, measured directly on the output side of the beam of the laser (3), is between 10 watts and 100 watts, preferably between 30 watts and 50 watts.”) (Schillinger, therefore, teaches the laser beam 3 having a pulse duration of “about 10 picoseconds and less than about 100 picoseconds,” which lies within the “1 to 30 ps” range of the instant application, and teaches the laser beam 3 having an average power of “preferably between 30 watts and 50 watts” which lies within the claimed range of “20 to 400 W.” The limitation of “such that the amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material” is considered to be the intended result of the pulse duration and power of the laser beam.  Because Schillinger teaches using a pico-second laser having a pulse duration within the range disclosed by the instant application and a laser power within the claimed range , the intended result of “such that the amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material” is considered met.) (See also paragraph 0037 of Schillinger, which states that the “intensity should be chosen on the basis of the pulse duration, the pulse energy and the focal line diameter such that there is preferably no significant ablation or significant melting, but preferably only crack formation in the microstructure of the solid body.” See also paragraph 0039); and
wherein the laser has a processing speed of at least 0.05 m/sec and at most 19 m/sec (para. 0132; “For severing a crystalline sapphire wafer of 0.45 mm in thickness, the following parameters can be used: an average laser power of 30 W at a pulse repetition rate of 100 kHz, a spot size of 2 µm, and a spot spacing of 5 µm, which corresponds to a cutting speed of 0.5 m/s.”).
Regarding claim 17, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser scribing line is formed continuously or discontinuously (See above citations in claim 16).
Regarding claim 19, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein said pulse duration of the laser is within a range of 0.1 to 100 ps (para. 0026; “The pulse duration can be in a range of between greater than about 10 picoseconds and less than about 100 picoseconds, or less than 10 picoseconds.”).
Regarding claim 20, Schillinger as applied to claim 16, teaches each claimed limitation and further teaches wherein, during the generation of said laser scribing line as the predetermined breaking line, the said laser scribing line is generated in several crossings of the laser (para. 0045; “…for forming the desired separating line, the focal line may be passed through the material in up to five separately movable axes: two spatial axes (x, y), which fix the point of penetration of the focal line into the material, two angular axes (theta, phi), which fix the orientation of the focal line from the point of penetration into the material, and a further spatial axis (z', not necessarily orthogonal to x, y), which fixes how deep the focal line reaches into the material from the point of penetration at the surface.”) and/or the at least partially cutting through of the metal-ceramic substrate occurs in several crossings of the laser.
Regarding claim 22, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the IR laser has a power of 60 to 160 watts (paragraph 0056, that “the laser (3) is operated as a single-pulse laser or as a burst-pulse laser, and/or in that the average laser power, measured directly on the output side of the beam of the laser (3), is between 10 watts and 100 watts, preferably between 30 watts and 50 watts.”).
Regarding claim 23, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the frequency of the IR laser is 350 to 650 kHz (Para. 0026; “The laser beam can have an average laser energy measured at the material less than about 400 µJ, such as less than about 250 µJ. The pulse duration can be in a range of between greater than about 10 picoseconds and less than about 100 picoseconds, or less than 10 picoseconds. The pulse repetition frequency can be in a range of between 10 kHz and 1000 kHz, such as in a range of between 10 kHz and 100 kHz, or less than 10 kHz.”).
Regarding claim 24, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the pulse energy of the IR laser is 100 to 300 µJ (Para. 0026; “The laser beam can have an average laser energy measured at the material less than about 400 µJ, such as less than about 250 µJ. The pulse duration can be in a range of between greater than about 10 picoseconds and less than about 100 picoseconds, or less than 10 picoseconds. The pulse repetition frequency can be in a range of between 10 kHz and 1000 kHz, such as in a range of between 10 kHz and 100 kHz, or less than 10 kHz.”).
Regarding claim 31, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the amount of the melting phase in the laser scribing line is less than 30% by volume and more than 0.5% by volume, based on the ceramic material (as detailed in claim 16 above).  
Regarding claim 32, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the amount of the melting phase in the laser scribing line is less than 30% by volume and more than 1.0% by volume, based on the ceramic material (as detailed in claim 16 above).  
Regarding claim 33, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the processing speed of the laser is at least 0.1 m/sec and at most 19 m/sec (para. 0132; “For severing a crystalline sapphire wafer of 0.45 mm in thickness, the following parameters can be used: an average laser power of 30 W at a pulse repetition rate of 100 kHz, a spot size of 2 µm, and a spot spacing of 5 µm, which corresponds to a cutting speed of 0.5 m/s.”).  
Regarding claim 34, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the processing speed of the laser is at least 0.15 m/sec and at most 19 m/sec (para. 0132; “For severing a crystalline sapphire wafer of 0.45 mm in thickness, the following parameters can be used: an average laser power of 30 W at a pulse repetition rate of 100 kHz, a spot size of 2 µm, and a spot spacing of 5 µm, which corresponds to a cutting speed of 0.5 m/s.”).  
Regarding claim 35, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the processing speed of the laser is at least 0.2 m/sec and at most 19 m/sec (para. 0132; “For severing a crystalline sapphire wafer of 0.45 mm in thickness, the following parameters can be used: an average laser power of 30 W at a pulse repetition rate of 100 kHz, a spot size of 2 µm, and a spot spacing of 5 µm, which corresponds to a cutting speed of 0.5 m/s.”).  
Regarding claim 36, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches wherein the processing speed of the laser is at least 0.25 m/sec and at most 19 m/sec (para. 0132; “For severing a crystalline sapphire wafer of 0.45 mm in thickness, the following parameters can be used: an average laser power of 30 W at a pulse repetition rate of 100 kHz, a spot size of 2 µm, and a spot spacing of 5 µm, which corresponds to a cutting speed of 0.5 m/s.”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (U.S. Publication 2014/0199519) in view of Sercel et al. (U.S. Publication 2013/0256286).
Regarding claim 25, Schillinger, as applied to claim 16, teaches each claimed limitation and further teaches the laser beam having a “spot diameter in a range of between 0.5 µm and 5 µm” (para. 0026), and more specifically, a “spot size of 2 µm” (para. 0132).
Schillinger is silent on the spot diameter being 20 to 100 µm.
Sercel teaches that it is known in the art of laser cutting/scribing sapphire materials (para. 0003; “ Lasers are commonly used to process or machine a workpiece, for example, by cutting or scribing a substrate or semiconductor wafer. In semiconductor manufacturing, for example, a laser is often used in the process of dicing a semiconductor wafer such that individual devices (or dies) manufactured from the semiconductor wafer are separated from each other.”) (para. 0017; “As used herein, "laser machining" and "laser processing" refer to any act of using laser energy to alter a workpiece and "scribing" refers to the act of machining or processing a workpiece by scanning the laser across the workpiece.”) (para. 0024; using laser in the IR range. Para. 0025 using a ultrashort pulsed laser at different wavelengths, including IR range) (para. 0049; scribing sapphire substrates) for the spot diameter to be “preferably less than about 20 µm” which is “the optimum laser beam size…for laser scribing” (para. 0049).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schillinger with Sercel, by replacing the spot size of Schillinger, with the teachings of Sercel, in order to provides scribes having reduced kerf width (para. 0052).
Furthermore, the spot size (beam diameter) is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the laser energy density imparted onto the sapphire substrate. A person of ordinary skill in the art would recognize that beam size of the laser impinging upon the sapphire substrate influences the laser energy density. (see Sercel, para. 0031, 0049, 0050, and 0052). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (U.S. Publication 2014/0199519) in view of Gadd (U.S. Publication 2014/0305917).
Regarding claim 26, Schillinger, as applied to claim 16, teaches each claimed limitation except for a suction device that absorbs dusts, which result from the laser processing.
Gadd is directed toward laser processing apparatus for semiconductor wafers and optical device wafers.  Gadd teaches a suction device (dust collecting means 55 that includes a suction pipe 56, paragraph [0026] and Fig. 1) that absorbs dusts, which result from the laser processing (“collecting debris generated by the application of a laser beam”, paragraph [0026], Gadd).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schillinger with Gadd, by adding to the laser processing device and method of Schillinger, with the teachings of Gadd, in order to efficiently collect and remove debris generated in performing laser processing of a workpiece (paragraph 0008 and 0026).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (U.S. Publication 2014/0199519) in view of Baird et al. (U.S. Publication 2013/024449), hereinafter Baird.
Regarding claim 37, Schillinger, as applied to claim 16, teaches each claimed limitation except for the processing speed being at least 7.5 m/sec and at most 15 m/sec.
Baird teaches that it is known in the art of laser processing in which a picosecond laser is used for scribing semiconductor devices (Abstract) (para. 0127; using picosecond pulsed laser to minimize micro-cracking and debris re-deposition) to operate a picosecond laser (having pulsewidth of 30 ps) at a processing speed of at least 7.5 m/sec and at most 15 m/sec (para. 0103; “The beam is scanned across the surface 210 of the device 200 at a linear speed in the range of 2000 mm/s to 6500 mm/s and more preferably substantially 6000 mm/s and the beam pass across the respective layer is performed at a shaped beam fluence value at the device surface 210 which is selected to be above the threshold ablation of the a-Si layer. In some embodiments of the disclosure, the linear speed can range to and above 7000 mm/s, 8000 mm/s, or 9000 mm/s, and it is expected that linear speeds in excess of 10,000 mm/sec can be reached in conjunction with certain processes and materials.”) (para. 0124; “In the various practices of the embodiments disclosed above, the linear processing speed can be at least 5000 mm/s; or at least 6000 mm/s; or at least 7000 mm/s, or at least 8000 mm/s; or at least 9000 mm/sec. Taken alone or in conjunction with any one of the foregoing recitations regarding linear speed, the overlap between adjacent scribes can be no greater than about 50%; or no greater than 30%; or no greater than 20%; or no greater than 10%; or no greater than 8%, 6%, 5%, 4% or 3%. Thus, for example, one practice of the invention can comprise processing to arrive at a good CdTe scribes at a processing speed of at least 7000 mm/s with an overlap between adjacent scribes of no greater than 10%.”) (paragraph 0112, using a square bam profile allows the scribe speed relative to spot size to be significantly increased because very little pulse-to-pulse overlap is necessary.) (see also paragraph 0121 and 0123).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schillinger with Baird, by replacing the processing speed of Schillinger, with the teachings of Baird, in order to provides scribes having good sidewall definition while allowing for faster processing speeds with less overlap, where overlap can lead to local melting.
Furthermore, the processing speed is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the rate at which the semiconductor substrate is scribed. A person of ordinary skill in the art would recognize that the speed at which a picosecond laser is scanned, relative to the substrate, influences the rate at which the substrate is processed. Increasing the processing speed of the picosecond laser would allow for increased scribing rates (see Baird citations above). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761